TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MARCH 11, 2020



                                      NO. 03-18-00668-CV


             John Hatchett, Sandra Hatchett, and JPH Capital LLP, Appellants

                                                 v.

                     West Travis County Public Utility Agency, Appellee




         APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
           REVERSED AND REMANDED -- OPINION BY JUSTICE BAKER




This is an appeal from the order signed by the trial court on September 20, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in that portion of the order dismissing appellants’ UDJA claims. Therefore, the Court affirms

that portion of the trial court’s order. The Court further holds that there was reversible error in

that portion of the order dismissing appellants’ vested-rights claims.       Therefore, the Court

reverses that portion of the trial court’s order and remands the case to the trial court for further

proceedings. Each party shall pay the costs of appeal incurred by that party, both in this Court

and in the court below.